[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 240 
We do not assent to the opinion of the trial court that the defendants are not entitled to use the alley in question to cart goods to and from their premises. We think the alley may be used for the passage of teams and vehicles as well as for foot travelers, so far as is necessary to the reasonable and proper use and enjoyment of the defendants' premises, although their uses and occupancy may have been changed. We so held in Arnold
v. Fee (148 N.Y. 214). But as the judgment in no way restrains the defendants from passing and repassing to and from their premises, it should be affirmed.
The judgment should be affirmed, with costs.
All concur.
Judgment affirmed. *Page 241